Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20; 1-15 and 1-20 of U.S. Patent No. 11,300,239; 10,746,343 and 10,975,999, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patents and application teach an appliance, comprising: an outer wrapper having a plurality of channels disposed along a first surface of the outer wrapper, wherein the plurality of channels includes a first portion substantially covering a width of the first surface of the outer wrapper and a second portion substantially covering a length of the first surface of the outer wrapper; an inner liner operably coupled to the outer wrapper in a substantially air-tight manner to define an insulation space therebetween; and a vacuum port fluidically coupled to the plurality of channels.  The appliance including: a filter member covering the plurality of channels, such that air can be drawn from the insulation space past the filter member and through the plurality of channels to the vacuum port to maintain a negative pressure in the insulation space (10,746,343).  The appliance including: an adhesive member, wherein the adhesive member includes a frame assembly that surrounds an outer perimeter edge of the filter member, such that a first portion of the frame assembly is coupled to the first surface of the outer wrapper and a second portion of the frame assembly is coupled to the filter member.  Wherein the outer wrapper and the inner liner are formed from a metal material (10,746,343 and 10,975,999).  Wherein the filter member is formed from a filter paper material.  The appliance of including: an insulation material disposed in the insulation space between the outer wrapper and the inner liner.  
All also teach an appliance, comprising: a panel having a raised landing outwardly extending therefrom; a vacuum port disposed on the raised landing; a system of channels having two or more interconnected channels disposed on the panel and outwardly extending therefrom, wherein the system of channels substantially covers the panel; first and second interconnecting channels, wherein both the first and second interconnecting channels include first ends fluidically coupled to the raised landing and second ends fluidically coupled to the system of channels at first and second connecting locations along the system of channels; and a filter member substantially covering the panel.  The appliance including: an adhesive member disposed along portions of a perimeter edge of the filter member to operably couple the filter member to the panel.  Wherein the adhesive member includes a frame assembly that surrounds the outer perimeter edge of the filter member, such that a first portion of the frame assembly is coupled to the first surface of the outer wrapper and a second portion of the frame assembly is coupled to the filter member.  Wherein the panel is formed from a metal material.  Wherein the filter member is formed from a filter paper material.  
All also teach an appliance, comprising: an outer wrapper having a first surface with a series of channels disposed thereon, wherein the series of channels includes multiple interconnected and multidirectional channels defining first and second airflow paths along the series of channels, and further wherein the first and second airflow paths substantially cover the first surface of the outer wrapper; an inner liner operably coupled to the outer wrapper in a substantially air-tight manner to define an insulation space therebetween; a vacuum port disposed on the outer wrapper, wherein the vacuum port is fluidically coupled to both the first and second airflow paths of the series of channels; and a filter member covering the series of channels and the vacuum port.  Wherein the first and second airflow paths are independent of one another.  Wherein the filter member includes an outer perimeter.  Wherein the series of channels includes an outer perimeter.  Wherein the outer perimeter of the series of channels is disposed inboard of the outer perimeter of the filter member.  The appliance including: an adhesive member, wherein the adhesive member includes a frame assembly that surrounds the outer perimeter edge of the filter member, such that a first portion of the frame assembly is coupled to the first surface of the outer wrapper and a second portion of the frame assembly is coupled to the filter member.  Wherein the outer wrapper and the inner liner are formed from a metal material.  Wherein the outer wrapper and the inner liner are interconnected by a trim breaker.  Wherein the filter member is formed from a filter paper material.  

Since claims 1-20 are anticipated by claims 1-20, 1-15 and 1-20 of the patents, respectively, they are not patentably distinct therefrom. Thus, the inventions of claims 1-20, 1-15 and 1-20 of the patents are in effect a species of the generic invention of claims 1-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir. 1993) Since claims 1-20 are anticipated (fully encompassed) by claims 1-20, 1-15 and 1-20 of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-20, 1-15 and 1-20, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naik et al (WO2018136053). Naik teaches an appliance (Fig. 4), comprising: an outer wrapper (Fig. 3B top liner shown) having a plurality of channels (102) disposed along a first surface of the outer wrapper, wherein the plurality of channels includes a first portion (first X portion) substantially covering a width of the first surface of the outer wrapper and a second portion (second X portion) substantially covering a length of the first surface of the outer wrapper; an inner liner (see liner in Fig. 3B bottom liner shown) operably coupled to the outer wrapper in a substantially air-tight manner to define an insulation space (30) therebetween; and a vacuum port (32) fluidically coupled to the plurality of channels.  The appliance including: a filter member (40) covering the plurality of channels, such that air can be drawn from the insulation space past the filter member and through the plurality of channels to the vacuum port to maintain a negative pressure in the insulation space (inherently).  Wherein the outer wrapper and the inner liner are formed from a metal material (claim 17).  The appliance of including: an insulation material  (34) disposed in the insulation space between the outer wrapper and the inner liner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (WO2018136053).  For claim 5, Naik teaches the claim limitations, as stated above,
including a filter. The filter can be made with metal, plastic or fiberglass (paragraph
0048).  For claim 5, Naik fails to teach that the filter is made of a paper material. However, the examiner takes Official notices that paper filters are well known in the art. Therefore, it would have been an obvious design consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the appliance of Naik by making the filter out of paper, since this is a well-known material for a filter and/or depending on the desired need of the person constructing the appliance, e.g. materials readily available, economic reasons, personal preferences, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
November 1,2022				/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637